DETAILED ACTION
Claims 1-20 are pending as amended on 03/18/22,
claims 8-20 being withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on March 18, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al., US 2013/0255862.
With regard to claims 1 & 6-7, Schneider teaches a known method for forming an elastic component advancing first/second webs (162/164), advancing elastic strands (168) in parallel in a stretched state, coating each with adhesive (504) and bonding together, wherein a first amount of adhesive forms heavy bond regions (405) and a second amount of adhesive forms light bond regions (403) and a cutter partially weakens the elastic strands within the light bond regions, thus locally reducing tension/wrinkling (throughout, e.g. abstract, [0082-0083, 0089 & FIGS. 1-8]).
With regard to claim 4, apertures may be formed or avoided as desired [0092].
With regard to claim 5, the strand may be weakened in at least five locations within a weakened bonding area (e.g. [FIG. 5C]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., US 2013/0255862 in view of Coulombe, US 2013/0331250.
With regard to claim 2, the teachings of Schneider have been detailed above, and while this reference does not expressly disclose whether the elastic strand may be multifilament which is partially cut, multifilament elastics were conventional in the art (i.e. LYCRA, etc.) as taught for example by Coulombe, which also teaches that multifilament elastics are commonly used and may be cut but not completely cut [0022].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Coulombe with those of Schneider, thus yielding a product using known multifilament strands (some of which will not be successfully cut during a conventional cutting process).
With regard to claim 3, common compressive rolls with controllable force were also taught by Schneider [0095], wherein arriving at the claimed degree of compression to obtain a desired result would have fallen well within the realm of ordinary skill in the art during routine experimentation with various sizes/types of materials.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., US 2013/0255862 in view of Eimann et al., US 2017/0266057.
With regard to claim 2, the teachings of Schneider have been detailed above, and while this reference does not expressly disclose whether the elastic strand may be multifilament which is partially cut, multifilament elastic threads (i.e. LYCRA, etc.) were a common & prima facie obvious choice in this art at the time of Applicant’s invention, and as noted for example by Eimann, one may transform elastic strand laminates by ‘severing or weakening’ (i.e. not completely severing, via carefully controlled cutting) the elastic strands (throughout, e.g. [0231-0243]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Eimann with those of Schneider, thus yielding a product using known multifilament strands and which may be either severed or weakened but not completely severed (each of these being obvious to try, as partial/total severing represent the only two possibilities for severing) to predictably further refine the degree of stretch in a laminate.
With regard to claim 3, common compressive rolls with controllable force were also taught by Schneider [0095], wherein arriving at the claimed degree of compression to obtain a desired result would have fallen well within the realm of ordinary skill in the art during routine experimentation with various sizes/types of materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746